Opinion by
Judge Lindsay:-
The demurrer was sustained to the original petition because the executors of F. FI. Goodridge were not made parties plaintiff. The amended petition made them parties and cured this defect, and the petition as amended set out a cause of action.
The appellants can not complain in this court on account of judgment having been rendered at the same time at which the amendment was made.
They did not ask for a continuance because of surprise. Nor does their answer disclose any ground of defense to the portion of the note for which judgment was rendered. If, as insisted by counsel, it was improper to render judgment at the same term at which the petition was amended (a question we do not decide) the error was merely a clerical misprision and can not be made available in this court, until the circuit court, upon proper application, refuses to correct it. Civil Code, Sec. 580. Judge Pryor did not sit in this case.
Judgment affirmed.